Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 1 of 16 PAGEID #: 73



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



  CHAD THOMPSON, et al.,                            Case No. 20 CV 02129

               Plaintiffs, and                      Judge Edmund A. Sargus Jr.
                                                    Magistrate Judge Chelsey M. Vascura
  OHIOANS FOR SECURE AND FAIR
  ELECTIONS, et al.,

               Plaintiff-Intervenors,

                      v.

  RICHARD DEWINE, ET AL.,

              Defendants.


                                 MOTION TO INTERVENE



           Intervenors Ohioans for Secure and Fair Elections, Darlene L. English, Laura A.

   Gold, Hasan Kwame Jeffries, Isabel C. Robertson, Ebony Speakes-Hall, Paul Moke,

   Andre Washington, Scott Campbell, and Susan Ziegler (“Intervenors”) move to intervene

   in this action as of right as plaintiffs under FRCP 24(a)(2), or in the alternative

   permissively under FRCP 24(b)(1)(B).

          Intervenors include the proponents of an amendment to the Ohio Constitution, as

   well as intended petition circulators and signatories in support of that amendment. Like

   Plaintiffs, Intervenors seek to place a proposed ballot measure before the voters in the

   November 3, 2020 general election but are facing insurmountable challenges to their

   efforts as a result of the coronavirus pandemic. Intervenors should be permitted to

   intervene in this action because their claims and those of the Plaintiffs share common
                                                1
Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 2 of 16 PAGEID #: 74



   questions of law and fact. Additionally, any relief that Plaintiffs are able to obtain

   would necessarily impact Intervenors. Intervenors need to ensure that any relief ordered

   in this case does not undercut their rights by setting a standard that Plaintiffs could meet

   but Intervenors could not. Last, Intervenors’ participation in the lawsuit would not delay

   or prejudice the adjudication of the original parties’ rights. Accordingly, Intervenors are

   entitled to appear in this action to ensure adequate representation of their own interests.

   The only alternative, an independently filed lawsuit, would be a highly inefficient use of

   judicial resources.

          A Memorandum in Support of this Motion is attached.

                                             Respectfully submitted,




                                             /s/ Freda J. Levenson
                                             Freda J. Levenson (0045916)
                                                     Trial Counsel
                                             Elizabeth Bonham (0093733)
                                             ACLU of Ohio Foundation
                                             4506 Chester Avenue
                                             Cleveland, Ohio 44103
                                             (216) 472-2220
                                             flevenson@acluohio.org
                                             ebonham@acluohio.org

                                             David J. Carey (0088787)
                                             ACLU of Ohio Foundation
                                             1108 City Park Avenue, Suite 203
                                             Columbus, Ohio 43206
                                             (614) 586-1972
                                             dcarey@acluohio.org

                                             T. Alora Thomas-Lundborg*
                                             Dale Ho*
                                             American Civil Liberties Union
                                             125 Broad Street
                                             New York, NY 10004
                                             Tel: 212-519-7866
                                             Tel: 212-549-2693
                                                2
Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 3 of 16 PAGEID #: 75



                                    athomas@aclu.org
                                    dale.ho@aclu.org
                                    *Pro Hac Vice Forthcoming

                                    Attorneys for Intervening Plaintiffs




                                       3
Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 4 of 16 PAGEID #: 76



                                 MEMORANDUM IN SUPPORT

  I.      INTRODUCTION

          Ohio is in the midst of a grave public health crisis. The spread of COVID-19, a severe

respiratory disease caused by a novel coronavirus, has left the state reeling, and will continue to

do so for the next several months at least. Public venues and accommodations across the state

are shut down, events have been cancelled, businesses are shut down, and schools and

universities are closed. Ohioans, like all Americans, have been advised to stay at home and

avoid face-to-face human contact. Most are now sheltering in place. Even with the partial

reopening of the economy, schools, restaurants and bars, all places of public amusement and

spectator and recreational sports are to remain closed, and even for those businesses that are

permitted to open, it will remain mandatory that they ensure a minimum of six feet between

people and they are required to stagger entry of customers and guests. There will thus be no

gatherings or close encounters between unrelated individuals.

          This public health catastrophe has had a devastating effect on Ohioans’ ability to

circulate petitions to place issues on the ballot in the November 3, 2020 general election. It is

flatly impossible, under these circumstances, for Intervenors to successfully collect 442,958

valid signatures from across the state—each one gathered in an individual, face-to-face

encounter between circulator and petition signatory, handwritten in ink, and personally

witnessed by the circulator— and to submit them to the Ohio Secretary of State by July 1. Yet

under Ohio law, that is exactly what is required for Intervenors to place their amendment on the

ballot.

          The original plaintiffs in this action, Chad Thompson, William Schmitt, and Don

Keeney, are seeking a means to advance their proposed initiatives and referenda —and thus

vindicate their fundamental rights of political speech and ballot access—in this daunting
                                                  4
 Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 5 of 16 PAGEID #: 77



 situation. Intervenors, including Ohioans for Secure and Fair Elections, share that same core

 goal, and seek similar relief to allow their own proposed constitutional amendment to proceed

 pursuant to their rights under the First and Fourteenth Amendments of the U.S. Constitution.

        The original Plaintiffs have asked this Court to revise or suspend a series of formal

 requirements in Ohio’s signature-gathering laws—such as the requirement that these signatures

 be obtained in person, the required number of signatures, and the deadlines for submitting them.

 Because Intervenors are similarly situated, any relief that Plaintiffs obtain is likely to impact

 Intervenors’ rights as well. Intervenors have a powerful interest in joining this action as a result.

 Under FRCP 24 and to preserve judicial economy, this Court should allow Intervenors to join

 this action rather than being forced to initiate a separate one.

  II.   STATEMENT OF FACTS

        Intervenor Ohioans for Secure and Fair Elections (“OSFE”) is a ballot issue committee

 putting forth the Secure and Fair Elections Amendment (the “Proposed Amendment”) to the

 Ohio Constitution. The Proposed Amendment is designed to protect Ohioans’ right to vote,

 expand opportunities to exercise that right, and ensure that voting in Ohio remains secure. See

 Ex. A (Declaration of Antonia Dippold-Webb) at ¶ 2. Intervenors Darlene L. English, Laura A.

 Gold, Hasan Kwame Jeffries, Isabel C. Robertson, and Ebony Speakes-Hall are the committee

 members of OSFE. Intervenors Paul Moke and Andre Washington wish to serve as volunteer

 petition circulators for the Proposed Amendment, while Intervenors Scott Campbell and Susan

 Ziegler wish to sign petitions.

        OSFE has worked diligently to place its Amendment on the November 2020 ballot. On

January 22, 2020, OSFE submitted a written petition to approve a summary of its proposed

Amendment to Ohio Attorney General Dave Yost containing the signatures of more than 1,000

qualified Ohio electors. Defendant LaRose had publicly criticized the petition effort and expressed

                                                   5
 Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 6 of 16 PAGEID #: 78



his opposition to it that day. See, Jackie Borchardt, “Ohio Measure to Expand Voting Rights Could

be on Ballot in November,” Cincinnati Enquirer. On January 31, 2020, Attorney General Yost

rejected OSFE’s summary. OSFE promptly rewrote its summary and recirculated it to Ohio

electors, received signatures of more than 1,000 qualified electors, and resubmitted its summary to

Attorney General Yost on February 10, 2020. On February 20, Attorney General Yost certified the

summary of the proposed Amendment. On receipt of the Attorney General’s February 20, 2020

certification that the summary was a fair and truthful summary of the Amendment, the Ohio Ballot

Board was required to determine whether it contained only one proposed constitutional

amendment. The Ballot Board met on March 2, 2020, and voted that day, finding that the Proposed

Amendment contained four subjects rather than one. Three days later, OSFE filed an expedited

action for mandamus in the Ohio Supreme Court to compel the Ballot Board to certify the Proposed

Amendment as a single issue. On April 14, 2020 the Ohio Supreme Court found that the Proposed

Amendment was a single issue and ordered the Ballot Board to meet and certify it as such. See State

ex rel. Ohioans for Secure and Fair Elections v. LaRose, 2020-Ohio-1459, ¶ 23 . Finally, a week ago, on

April 23, the Ballot Board met and certified the Proposed Amendment as a single issue.

       Although, as a result of the delays occasioned by the Ballot Board’s decision and the

ensuing litigation, OSFE has not yet begun gathering signatures, Ex. A at ¶¶ 4-6. Absent the

coronavirus pandemic, OSFE would be commencing its signature collection effort on April 23.

OFSE has spent over half a million dollars in its effort to secure a place on the November 2020

ballot. See Ex. A at ¶¶ 4-5, 19. Now, instead of being in the field gathering signatures in ink,

Intervenors face the same insurmountable barrier as Plaintiffs to ballot access—the disastrous

pandemic and the widespread social distancing measures taken in response. See id.




                                                   6
    Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 7 of 16 PAGEID #: 79



         Ohio has already absorbed tragic losses from the pandemic, with 16,769 confirmed cases

and as many as hundreds of thousands more suspected, and a confirmed death toll of 799. 1 The

Centers for Disease Control and Prevention (CDC), the World Health Organization (WHO), the

President of the United States, the Governor of Ohio, the Director of the Ohio Department of

Health (ODH), and news sources from the local to international levels—have advised or require

people to avoid large gatherings, stay away from public events, and practice “social distancing” by

maintaining a space of at least six feet from anyone. Universities, libraries, event spaces, and

government offices closed weeks ago. Major events were cancelled across the state. Restaurants

and bars shifted to carry-out services, and many businesses shifted to remote operation or simply

closed. See generally Complaint in Intervention, filed concurrently herewith, at ¶¶ 30-45 (collecting

news sources).

         Ohio Department of Health Director Amy Acton issued a “stay at home” order, exempting

only essential services.2 Ohioans—including Intervenors—have largely been staying at home, and

avoiding face-to-face contact with others as much as possible. Circulating petitions at large public

events and in places of public accommodation is not merely important to a signature-gathering

campaign, it is utterly indispensable. Ex. A at ¶¶ 14-17. Even further, the widespread practice of

social distancing—though surely a wise means of controlling the spread of the coronavirus—

heavily dissuades, if not totally precludes, people from engaging in the face-to-face contact

involved in signature-gathering. Id. at ¶¶ 13, 17.

           Even with the partial reopening of the economy, schools, restaurants and bars, all places



    1
     See Coronavirus in the U.S.:Latest Map and Case Count, nytimes.com accessed April 29,
    2020.
2
 Ohio Department of Health, Director’s Stay at Home Order (Mar. 22, 2020) available at
https://content.govdelivery.com/attachments/OHOOD/2020/03/22/file_attachments/1407840/Stay
%20Home%20Order.pdf (accessed April 30, 2020).
                                               7
    Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 8 of 16 PAGEID #: 80



    of public amusement and spectator and recreational sports are to remain closed, and even for

    those businesses that are permitted to open, it will remain mandatory that they “ensure minimum

    6 ft between people” and they are required to “stagger entry of customers and guests.” 3 There

    will be no gatherings or close encounters between unrelated individuals. Signature-gathering

    under Ohio law is a costly, time-consuming, and labor-intensive process even when it is not

    occurring in a pandemic. See Ex. A. at ¶ 7. A number of restrictions, however, are simply

    incompatible with the present circumstances:

           Obtaining at least 442,958 valid signatures,4 which is 10% of the statewide vote for

            governor in the last gubernatorial election, see Ohio Const. Art. II § 1a; R.C. 3519.14;5

           In at least half of Ohio’s 88 counties, obtaining signatures from at least 5% of the

            gubernatorial vote from that county, see Ohio Const. Art. II § 1g; R.C. 3519.14;

           Affixing all signatures in ink, see Ohio Const. Art. II § 1g; R.C. 3501.38(B);

           Ensuring that “no person shall write any name other than the person’s own,” and no

            signatures are by proxy, see R.C. 3501.38; Ohio Const. Art. II § 1g;

           Witnessing the affixing of every signature, and providing an attestation thereto, see Ohio

            Const. Art. II § 1g.

           These signatures must be submitted to the Secretary of State’s office in electronic form,

            with accompanying summaries and indices, not later than 125 days prior to the election,

            or July 1, 2020. See Ohio Const. Art. II § 1a; R.C. 3519.16(B)


3
 https://www.news5cleveland.com/news/continuing-coverage/coronavirus/reopening-ohio-gov-
dewine-gives-dates-protocols-for-reopening-businesses-beginning-may-1
    4
     Because signatures are frequently found to be invalid, it is standard industry practice to gather
    150% of the requirement out of caution—here, approximately 675,000 signatures.
5
 See Office of the Ohio Attorney General, Initiative and Referendum Signature Requirements,
https://www.ohioattorneygeneral.gov/Legal/Ballot-Initiatives/Initiative-and-Referendum-
Signature-Requirements (accessed April 30, 2020).
                                                8
 Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 9 of 16 PAGEID #: 81



       Intervenors’ rights are severely burdened by the same laws and circumstances as Plaintiffs:

Ohio’s legal structures are too rigid to protect ballot access in light of this unprecedented pandemic.

Most of everyday life has moved to people’s home and interactions are conducted electronically

rather than in person. Yet, Ohio’s law prevents the type of communication that has now become a

part of daily life, when it comes to ballot initiatives. It impossible for the Proposed Amendment, or

any other proposed constitutional amendment, to make its way to the November 3, 2020 general

election ballot. See Ex. A at ¶ 8.

         In an attempt to resolve this matter without the necessity of litigation, Intervenors

 contacted Defendant by email on March 26, 2020, requesting that Defendant modify and/or

 decline to enforce Ohio’s formal signature requirement. In response on March 27, counsel for

 Defendant asserted that Defendant “is not free” to do so “even in the current crisis.” Nonetheless,

 Defendant agreed that this crisis calls for extraordinary election measures:

         The current COVID-19 pandemic has upended nearly everything in our lives here
         in Ohio and in the lives of millions of Americans in many other states across the
         nation. As I know you are well aware, the pandemic even impacted our primary
         election. I can appreciate that the current situation has impacted your
         organization’s signature gathering for the proposed amendments.

 See Ex. B (March 27, 2020 letter from Defendant’s office to OSFE’s campaign manager).

 Finally, an Ohio judge of a County Court of Common Pleas has recently found that he too lacks

 jurisdiction to determine whether Ohio’s Constitution violates Intervening Plaintiffs’ federal

 constitutional rights. Ohioans for Raising the Wage v. LaRose, No. 20-CV-2381, at 7 (Ohio Com.

 Pl. Apr. 28, 2020).

         Plaintiffs have asked this Court to craft a solution that preserves the state’s interests while

 respecting the constitutional rights of Ohioans to political association and ballot access. See

 generally Pl. Compl. If this Court declares and enjoins certain provisions of Ohio’s Constitution

 related to initiative petitions, it could potentially impact Intervenors. However, given Plaintiffs

                                                   9
 Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 10 of 16 PAGEID #: 82



 focus on local and county initiatives, it is important that Intervenors’ rights as a statewide

 initiative petition is preserved through the Court’s ruling.

 III.    LAW AND ARGUMENT

        Under Federal Rule of Civil Procedure 24(a)(2), the “interest” of an intervenor as of right is

to be liberally construed in favor of intervention. E.g., Bradley v. Milliken, 828 F.2d 1186, 1192

(6th Cir.1987) (citing Hatton v. County Bd. of Educ. of Maury County, Tenn., 422 F.2d 457, 461

(6th Cir.1970)); Meyer Goldberg, Inc. of Lorain v. Goldberg, 717 F.2d 290, 292 (6th Cir.1983); St.

Paul Fire & Marine Ins. Co. v. Summit-Warren Indus. Co., 143 F.R.D. 129, 133 (N.D. Ohio 1992).

Similarly, FRCP 24(b)(3), is to be construed very liberally in favor of intervention. Assoc. Builders

& Contractors v. Perry, 16 F.3d 688, 690 (6th Cir. 1994) (Permissive intervenors need not show

standing).

        Intervenors’ motion—filed within 80 hours of Plaintiffs’ Complaint— is inarguably timely,

and they are entitled to intervene as of right under Federal Rules Civil Procedure 24(a)(2). In the

alternative, this Court should grant permissive intervention under Rule 24(b)(1)(B).

             A. This Intervention Is Timely, and Special Circumstances Weigh In Its Favor

         Any intervention, whether permissive or as of right, must be timely. That is a matter

 within the sound discretion of the Court, and the following factors should be considered: (1) the

 point to which the suit has progressed; (2) the purpose for which intervention is sought; (3) the

 length of time preceding the application during which the proposed intervenors knew or should

 have known of their interest in the case; (4) the prejudice to the original parties due to the

 proposed intervenors' failure to promptly intervene after they knew or reasonably should have

 known of their interest in the case; and (5) the existence of unusual circumstances militating

 against or in favor of intervention. Grubbs v. Norris, 870 F.2d 343, 345 (6th Cir. 1989).

        Each of these factors weighs in favor of intervention here. As to the first and third factors,
                                                   10
    Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 11 of 16 PAGEID #: 83



    this lawsuit was initiated only about 80 hours ago. No answer or responsive briefing has been

    filed. Timeliness concerns are “construed liberally in favor of proposed intervenors.” Stupak–

    Thrall v. Glickman, 225 F .3d 467, 472 (6th Cir. 2000), subsequent appeal at 346 F.3d 579 (6th

    Cir.2003). Motions to intervene are routinely granted in far less timely circumstances. See, e.g.,

    Grubbs v. Norris, 870 F.2d 343, 345 (6th Cir. 1989) (intervention timely despite a remedial

    remedy in place); Jansen v. City of Cincinnati, 904 F.2d 336, 341 (6th Cir. 1990) (intervention

    timely six months into the discovery process).

          The second and fourth factors are also met. Intervenors seek very similar relief to what

Plaintiffs seek: a holding by this Court that a number of formal requirements set by O h i o l a w

are invalid as applied to their petition signature campaigns under these extraordinary

circumstances. Intervenors and Plaintiffs, however, are all conducting their own petition

campaigns; though not adverse, the campaigns ultimately seek different goals, and have made

different degrees of progress. If any remedy is ordered, or settlement negotiated, that permits

electronic instead of wet ink signatures, in order to have any impact on the destiny of their

campaign, Intervenors need a seat at the table. Likewise, a holding extending the due dates for

Plaintiffs to turn in signatures would have different implications for Intervenors, so Intervenors

need to be present to present their interests.

           As to the fifth factor, the extraordinary circumstances at hand cannot be discounted. Ohio

    is in the midst of a frantic response and adjustment to the coronavirus pandemic, one that has

    already had considerable impact in the realm of elections. In recent weeks, state officials have

    taken such extreme measures as suspending a primary election, announcing its rescheduling, and

    engaging in litigation disputing the schedule.6


6
 See generally Rick Rouan, Misstatements from LaRose’s office sparked election eve chaos in
Ohio, Columbus Dispatch (Mar. 19, 2020), available at
                                              11
 Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 12 of 16 PAGEID #: 84



By the very nature of this action—as well as its context, in the coronavirus crisis—this Court is

being asked to craft a remedy that reconciles fundamental rights of association, speech, and ballot

access with a statutory scheme that simply was not designed to enable petitioning during a

pandemic. Such extraordinary circumstances necessitate prompt and decisive action by the courts if

Ohioans’ fundamental rights of political expression and ballot access are to be preserved. Recently

federal courts in Illinois and Michigan and a state court in Massachusetts have changed ballot

access requirements in light of the coronavirus pandemic. Libertarian Party of Illinois v. Pritzker,

2020 WL 1951687, at *4 (N.D. Ill., Apr. 23, 2020); Esshaki v. Whitmer, No. 2:20-CV-10831-TGB,

2020 WL 1910154, at *10 (E.D. Mich. Apr. 20, 2020); Goldstein v. Sec'y of Commonwealth, No.

SJC-12931, 2020 WL 1903931, at *6 (Mass. Apr. 17, 2020). As the parties and this Court work to

craft an appropriate remedy, Intervenors must be able to ensure that they, as well as Plaintiffs, see

their rights preserved in an evenhanded fashion. The Court, meanwhile, has every interest in not

adjudicating these same complex, extraordinary matters twice.

            B. Intervenors Are Entitled to Intervention As of Right

         Upon timely application, any party may intervene as of right where, in relevant part:

         (1) … the applicant claims an interest relating to the property or transaction that is
         the subject of the action and the applicant is so situated that the disposition of the
         action may as a practical matter impair or impede the applicant’s ability to protect
         that interest, unless the applicant’s interest is adequately represented by existing
         parties.

FRCP. 24(a). A party whose constitutional rights are directly impacted by the dispute at hand has a

cognizable interest relating to the property or transaction. See Jansen v. City of Cincinnati, 904




https://www.dispatch.com/news/20200319/misstatements- from-larosersquos-office-sparked-
election-eve-chaos-in-ohio (accessed Mar. 25, 2020); State ex rel. Ohio Democratic Party v.
LaRose, Supreme Court Case No. 2020-0388 (action in mandamus challenging the Secretary of
State’s effort to reschedule the election).
                                                12
 Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 13 of 16 PAGEID #: 85



F.2d 336, 342 (6th Cir. 1990) (“The need to settle [constitutional and employment] claims among a

disparate group of affected persons militates in favor of intervention”).

That is the case with Intervenors here—indeed, their interests substantially parallel Plaintiffs’.

Plaintiffs have sought suspension or relaxing of a number of requirements in Ohio law, and

Intervenors seek much the same—along with the assurance that any adjustments to the formal

requirements of an Ohio petition are sufficient to preserve Intervenors’ Proposed Amendment as

well as Plaintiffs’ ballot access. See Complaint at 13 (Prayer for Relief); Complaint in Intervention

at 24 (Prayer for Relief).

       The disposition of this action may very well “impair or impede [Intervenors’] ability to

protect” their interests, should they be excluded from it. For example, should Plaintiffs and

Defendants agree, and the Court order, that the number of required signatures should be reduced by

some percentage—to a level that Plaintiffs may have surpassed for some initiatives but that

Intervenors have not—then Intervenors’ interests will be undermined. Requiring Intervenors to then

file and argue, and this Court to adjudicate, a separate lawsuit to craft a wholly new set of

campaign-specific relief measures would be a waste of judicial resources, and contrary to the

policy behind FRCP 24(a)’s liberal construction.

       .For the same reasons, Intervenors’ interests here are not adequately represented by

Plaintiffs. Proposed intervenors bear the burden of demonstrating inadequate representation when

both the plaintiff and intervenor have the same ultimate objective. See Purnell v. City of Akron, 925

F.2d 941, 949 (6th Cir. 1991); Bradley v. Milliken, 828 F.2d 1186, 1192 (6th Cir. 1987); Meyer

Goldberg, Inc. of Lorain v. Goldberg, 717 F.2d 290, 293 (6th Cir. 1983). However, intervenors’

“interests need not be wholly adverse before there is a basis for concluding that existing

representation of a different interest may be inadequate.” Jansen v. City of Cincinnati, 904 F.2d

336, 343 (6th Cir. 1990).

                                                   13
Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 14 of 16 PAGEID #: 86



           C. In the Alternative, the Court Should Grant Permissive Intervention

       In the alternative, it is within the sound discretion of this Court to grant permissive

intervention where an applicant’s claim and the original action “have a common question of law

or fact.” FRCP 24(b)(1)(a). The Court is to consider whether the intervention will unduly delay

or prejudice the adjudication of the original parties’ rights. See FRCP 24(b)(3). But again, this

rule is to be construed very liberally in favor of intervention. Assoc. Builders & Contractors v.

Perry, 16 F.3d 688, 690 (6th Cir. 1994) (Permissive intervenors need not show standing).

       Core questions of both law and fact are obviously shared here, to the point that it would

flout principles of judicial economy for Intervenors’ action to be brought and adjudicated

separately. Plaintiffs and Intervenors are all proponents of initiatives sought to be placed before

the voters in the November 3, 2020.election. All are heavily impacted by the coronavirus

epidemic and the state’s responsive measures and find themselves unable to further their

respective petition campaigns. All have advanced theories that Ohio’s constitutional and

statutory scheme for petition signature-gathering simply was not designed to function in a crisis

like the coronavirus pandemic while preserving Ohioans’ fundamental rights of speech,

association, and ballot access. See Plaintiffs’ Complaint ¶¶ 45-62; Complaint in Intervention ¶¶

71-92. And all seek similar relief from this Court, as noted above.

       There is no reason to suspect that intervention will unduly delay or prejudice Plaintiffs’

rights. This case is at a nascent stage, with Plaintiffs’ complaint having been filed 80 hours ago,

and no responsive pleadings yet filed. Intervenors share the same interest in expedited relief as do

Plaintiffs and have no incentive to cause delay.




                                                   14
Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 15 of 16 PAGEID #: 87




IV.    CONCLUSION

       For the foregoing reasons, Intervenors Ohioans for Secure and Fair Elections, Darlene L.

English, Laura A. Gold, Hasan Kwame Jeffries, Isabel C. Robertson, Ebony Speakes-Hall, Paul

Moke, Andre Washington, Scott Campbell, and Susan Ziegler respectfully request that they be

allowed to intervene as plaintiffs-in-intervention in this action.

                                               Respectfully submitted,

                                               /s/ Freda J. Levenson
                                               Freda J. Levenson (0045916)
                                                       Trial Counsel
                                               Elizabeth Bonham (0093733)
                                               ACLU of Ohio Foundation
                                               4506 Chester Avenue
                                               Cleveland, Ohio 44103
                                               (614) 586-1958
                                               flevenson@acluohio.org
                                               ebonham@acluohio.org

                                               David J. Carey (0088787)
                                               ACLU of Ohio Foundation
                                               1108 City Park Avenue, Suite 203
                                               Columbus, Ohio 43206
                                               (614) 586-1972
                                               dcarey@acluohio.org

                                               T. Alora Thomas-Lundborg*
                                               Dale Ho*
                                               American Civil Liberties Union
                                               125 Broad Street
                                               New York, NY 10004
                                               Tel: 212-519-7866
                                               Tel: 212-549-2693
                                               athomas@aclu.org
                                               dale.ho@aclu.org
                                               *Pro Hac Vice Forthcoming

                                               Attorneys for Intervening Plaintiffs




                                                  15
Case: 2:20-cv-02129-EAS-CMV Doc #: 13 Filed: 04/30/20 Page: 16 of 16 PAGEID #: 88




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2020, I electronically filed the foregoing with the Clerk

of Court for the United States District Court for the Southern District of Ohio, Eastern Division,

using the ECF system which will send notification of such filing to all counsel of record.

                                              /s/ Freda J. Levenson
                                              Freda J. Levenson




                                                 16
